DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 09/30/2020.  Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module”, “charge transfer module”, “processing module”, “drive module” and “cancellation module” in claim 1-2, 5-6, 9 and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0028] of the specification appears to disclose “…the capacitance detection circuit includes: a control module 112, a drive module 122, a cancellation module 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-5, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 107980115) in view of Kuang (U.S. 2018/0156853). In lieu of translation, the U.S. equivalent publication U.S. 2019/0171312 is used for prior art citation.
Regarding claim 1, Chen teaches: A capacitance detection circuit (capacitance detecting device 100 in Fig. 1), comprising: 
a control module (controlling module 140 in Fig. 1), a charge transfer module (an integrating circuit 150 in Fig. 1); [0043]…”where the integrating capacitor 152 is connected in parallel with the amplifier 151, and the integrating circuit 150 is configured to integrate, through the integrating capacitor 152, charges transferred from the base capacitor 130”), a processing module ([0169]… “the touch device may further include a processing module”), a drive module (charging module 110 in Fig. 1), and a cancellation module (cancellation capacitor 120 in Fig. 1); wherein the control module is configured to control the drive module to charge a capacitor to be detected ([0045]… “a controlling module 140, configured to control the charging module 110 to charge the base capacitor 130”), the cancellation module is configured to perform charge cancellations on the capacitor to be detected ([0044]…”a cancellation capacitor 120, configured to cancel a contribution of the base capacitor 130 to an output voltage of the amplifier 151”), the charge transfer module is configured to convert a charge of the capacitor to be detected ([0043]… “the integrating circuit 150 is configured to integrate, through the integrating capacitor 152, charges transferred from the base capacitor 130”), subject to the charge cancellations, to generate an output voltage ([0044]… “an output voltage of the amplifier 151”), and the processing module is configured to determine, according to the [0169]… “the touch device may further include a processing module which may also be configured to process a signal (Vout) output by the capacitance detecting device 801, for example, performing filtering processing, amplification processing, and the like on Vout to further determine information such as a touch position”).
Chen does not explicitly teach: the cancellation module is configured to perform M times of charge cancellations.
However, Kuang teaches: the cancellation module is configured to perform M times of charge cancellations (Figs. 2A-2C and 3; see clock signals SW1B and SW2B in the period TIT2; [0039]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chen to incorporate the teaching of Kuang to configure the cancellation module to perform M times of charge cancellations. The motivation of combining these analogous arts is to perform the first adjusting operation and the second adjusting operation respectively and calculating a number of times the second control circuit performs the second adjusting operation during a first integral period, and then obtaining a capacitance variation of the capacitor to be detected according to the number of times and the capacitance of the known capacitor ([0006]).

Regarding claim 2, the combination of Chen and Kuang teaches the invention of claim 1 as discussed above. Chen further teaches: wherein the drive module comprises a first switch unit (first switch 441 in Fig. 5), and the control module is further configured to control the first see Fig. 5), so that the drive module charges the capacitor to be detected (capacitor 430 in Fig. 5).

Regarding claim 3, the combination of Chen and Kuang teaches the invention of claim 2 as discussed above. Chen further teaches: wherein when the first switch unit is in the turned-on state, a first end of the capacitor to be detected is electrically connected to a first voltage, and a second end of the capacitor to be detected is electrically connected to a second voltage, the first voltage being greater than the second voltage (Figs. 5 and 6; [0099]…“one end of the first switch 441 is connected to the driving voltage 410, the other end of the first switch 441 is connected to one end of the second switch 442, one end of the third switch 443 and one end of the base capacitor 430, respectively, and the other end of the base capacitor 430 is grounded; [0103]… “In a first phase (that is, time period T1), a charging module charges a base capacitor and charges on an integrating capacitor and a cancellation capacitor are cleared. Specifically, a first switch 441 (denoted as K1) is turned on, a second switch 442 (denoted as K2) and a third switch 443 (denoted as K3) are turned off, a driving voltage VT charges a base capacitor 430”, note that  VT> ground voltage).

Regarding claim 4, the combination of Chen and Kuang teaches the invention of claim 3 as discussed above. Chen further teaches: wherein the first voltage is provided by a positive voltage source (driving voltage 410 in Fig. 5), and the second voltage is a ground voltage (ground voltage in Fig. 5).

cancellation capacitor 420 in Fig. 5), a second switch unit (second switch 442 in Fig. 5), and a third switch unit (fourth switch 444 in Fig. 5); the second switch unit (second switch 442 in Fig. 5) is connected to one end of the cancellation capacitor (cancellation capacitor 420 in Fig. 5), and the third switch unit (fourth switch 444 in Fig. 5) is connected to the other end of the cancellation capacitor (cancellation capacitor 420 in Fig. 5).

Regarding claim 12, the combination of Chen and Kuang teaches the invention of claim 1 as discussed above. The combination of Chen and Kuang, as modified above, further teaches: wherein a capacitance value of the cancellation capacitor and a value of M are related to a value of the capacitor to be detected, so that the cancellation capacitor performs the M times of charge cancellations on the capacitor to be 5detected (Kuang, [0037]-[0043], see equations 1-8; [0042]… “the above-mentioned integral operations during the integral periods TIT1 and TIT2 are performed N times (N is a nature number), the equation (8) related to the relationships among the capacitor Cx to be detected, the equivalent current value I1 of the current source circuit Iadj, the charging/discharging time Ton, the values M1.about.MN, N and the known capacitor Cc can be obtained”).

Regarding claim 13, the combination of Chen and Kuang teaches the invention of claim 2 as discussed above. The combination of Chen and Kuang, as modified above, further teaches: wherein a capacitance value of the cancellation capacitor and a value of M are related to a Kuang, [0037]-[0043], see equations 1-8; [0042]… “the above-mentioned integral operations during the integral periods TIT1 and TIT2 are performed N times (N is a nature number), the equation (8) related to the relationships among the capacitor Cx to be detected, the equivalent current value I1 of the current source circuit Iadj, the charging/discharging time Ton, the values M1.about.MN, N and the known capacitor Cc can be obtained”).

Regarding claim 14, the combination of Chen and Kuang teaches the invention of claim 3 as discussed above. The combination of Chen and Kuang, as modified above, further teaches: wherein a capacitance value of the cancellation capacitor and a value of M are related to a value of the capacitor to be detected, so that the cancellation capacitor performs the M times of charge cancellations on the capacitor to be 5detected (Kuang, [0037]-[0043], see equations 1-8; [0042]… “the above-mentioned integral operations during the integral periods TIT1 and TIT2 are performed N times (N is a nature number), the equation (8) related to the relationships among the capacitor Cx to be detected, the equivalent current value I1 of the current source circuit Iadj, the charging/discharging time Ton, the values M1.about.MN, N and the known capacitor Cc can be obtained”).

Regarding claim 16, the combination of Chen and Kuang teaches the invention of claim 1 as discussed above. The combination of Chen and Kuang, as modified above, further teaches: a fourth switch unit (Chen, third switch 443 in Fig. 5), wherein the control module is further Chen, Figs. 5 and 6; [0105]-[0106]… “in a third phase (that is, time period T3), the first switch 441 is turned off, the second switch 442 and the third switch 443 are turned on, the fourth switch 444 and the fifth switch 445 are turned off, and part of the charges on the base capacitor 430 are transferred to the integrating capacitor 451 and the cancellation capacitor 420… in the third phase, the switches in the charging switch set and the clearing switch set are turned off, and the switch in the discharging switch set is turned on, so that a charge transfer process is performed on the charges on the base capacitor and the cancellation capacitor”).

Regarding claim 17, the combination of Chen and Kuang teaches the invention of claim 1 as discussed above. The combination of Chen and Kuang, as modified above, further teaches: wherein the control module is further configured to control the fourth switch unit to be in a turned-off state, to reset the charge transfer module (Chen, [0103]… “In a first phase (that is, time period T1), a charging module charges a base capacitor and charges on an integrating capacitor and a cancellation capacitor are cleared. Specifically, a first switch 441 (denoted as K1) is turned on, a second switch 442 (denoted as K2) and a third switch 443 (denoted as K3) are turned off”).

(Fig. 2; [0013]… “the processing circuit is connected to output ends of each of the first front end circuits and each of the second front end circuits, and is configured to determine, according to the differential signal output by each of the first front end circuits and the summation signal output by each of the second front end circuits, a capacitance value of each of the N capacitors to be detected”).

Regarding claim 19, Chen teaches: A touch chip (touch device 800 in Fig. 11), comprising a capacitance detection circuit (capacitance detecting device 801 in Fig. 11), wherein the circuit comprised: a control module (controlling module 140 in Fig. 1), a charge transfer module (controlling module 140 in Fig. 1), a processing module ([0169]…“the touch device may further include a processing module”), a drive module (charging module 110 in Fig. 1), and a cancellation module (cancellation capacitor 120 in Fig. 1); wherein the control module is configured to control the drive module to charge a capacitor to be detected ([0045]… “a controlling module 140, configured to control the charging module 110 to charge the base capacitor 130”), the cancellation module is configured to perform charge cancellations on the capacitor to be detected ([0044]…”a cancellation capacitor 120, configured to cancel a contribution of the base capacitor 130 to an output voltage of the amplifier 151”), the charge transfer module is configured to convert a charge of the capacitor to be detected ([0043]… “the integrating circuit 150 is configured to integrate, through the integrating capacitor 152, charges transferred from the base capacitor 130”), subject to the charge cancellations, to generate an output voltage ([0044]… “an output voltage of the amplifier 151”), and the processing module is configured to determine, according to the output voltage, a capacitance variation of the capacitor to be detected ([0169]… “the touch device may further include a processing module which may also be configured to process a signal (Vout) output by the capacitance detecting device 801, for example, performing filtering processing, amplification processing, and the like on Vout to further determine information such as a touch position”).
Chen does not explicitly teach: the cancellation module is configured to perform M times of charge cancellations.
However, Kuang teaches: the cancellation module is configured to perform M times of charge cancellations (Figs. 2A-2C and 3; see clock signals SW1B and SW2B in the period TIT2; [0039]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chen to incorporate the teaching of Kuang to configure the cancellation module to perform M times of charge cancellations. The motivation of combining these analogous arts is to perform the first adjusting operation and the second adjusting operation respectively and calculating a number of times the second control circuit performs the second adjusting operation during a first integral period, and then obtaining a capacitance variation of the capacitor to be detected according to the number of times and the capacitance of the known capacitor ([0006])).

([0002]… “a capacitance detecting device, a touch device, and a terminal device”), comprising a touch chip (touch device 800 in Fig. 11), the touch chip comprised a capacitance detection circuit (capacitance detecting device 801 in Fig. 11), wherein the circuit comprised: a control module (controlling module 140 in Fig. 1), a charge transfer module (an integrating circuit 150 in Fig. 1); [0043]…”where the integrating capacitor 152 is connected in parallel with the amplifier 151, and the integrating circuit 150 is configured to integrate, through the integrating capacitor 152, charges transferred from the base capacitor 130”), a processing module ([0169]… “the touch device may further include a processing module”), a drive module (charging module 110 in Fig. 1), and a cancellation module (cancellation capacitor 120 in Fig. 1); wherein the control module is configured to control the drive module to charge a capacitor to be detected ([0045]… “a controlling module 140, configured to control the charging module 110 to charge the base capacitor 130”), the cancellation module is configured to perform charge cancellations on the capacitor to be detected ([0044]…”a cancellation capacitor 120, configured to cancel a contribution of the base capacitor 130 to an output voltage of the amplifier 151”), the charge transfer module is configured to convert a charge of the capacitor to be detected ([0043]… “the integrating circuit 150 is configured to integrate, through the integrating capacitor 152, charges transferred from the base capacitor 130”), subject to the charge cancellations, to generate an output voltage ([0044]… “an output voltage of the amplifier 151”), and the processing module is configured to determine, according to the output voltage, a capacitance variation of the capacitor to be detected ([0169]… “the touch device may further include a processing module which may also be configured to process a signal (Vout) output by the capacitance detecting device 801, for example, performing filtering processing, amplification processing, and the like on Vout to further determine information such as a touch position”).
Chen does not explicitly teach: the cancellation module is configured to perform M times of charge cancellations.
However, Jiang teaches: the cancellation module is configured to perform M times of charge cancellations (Figs. 2A-2C and 3; see clock signals SW1B and SW2B in the period TIT2; [0039]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chen to incorporate the teaching of Kuang to configure the cancellation module to perform M times of charge cancellations. The motivation of combining these analogous arts is to perform the first adjusting operation and the second adjusting operation respectively and calculating a number of times the second control circuit performs the second adjusting operation during a first integral period, and then obtaining a capacitance variation of the capacitor to be detected according to the number of times and the capacitance of the known capacitor ([0006]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 107980115) in view of Kuang (U.S. 2018/0156853) as applied to claim 12 above, and further in view of Umeda (U.S. 2005/0073324).
Regarding claim 15, the combination of Chen and Kuang teaches the invention of claim 12 as discussed above. The combination of Chen and Kuang does not explicitly teach: wherein 
However, Umeda teaches “The common capacitor switched circuit in the detector reliably detects a signal proportional to a capacitance value Cs as a target and inversely proportional to a feedback capacitance Cf. Although a charge Qd are stored in a parasitic capacitance between the gate electrode of a reset switch (feedback control switch) and another electrode in the switched capacitor circuit, the effect of leakage (field through) of the charge to the other electrode is cancelled” ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chen and Kuang to incorporate the teaching of Umeda to configure the capacitance value of the cancellation 15capacitor to be inversely proportional to the value of M, and a larger value of M indicates a smaller capacitance value of the cancellation capacitor. The motivation of combining these analogous arts is for detecting low capacitance ([0002]).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other 
Claims 7-8 are objected to by virtue of their dependency on objected claim 6.
Regarding claim 9, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A capacitance detection circuit having all the claimed features of applicant’s invention, specifically including “wherein the cancellation module comprises a cancellation capacitor, a second switch unit, and performing M times of charge cancellations on the capacitor to be detected comprises that: 28 122277-5053-UScontrolling, by the control module, the second switch unit to be in a first turned-on state, so that the cancellation module charges the cancellation capacitor; controlling, by the control module, the second switch unit to be in a second turned-on state, so that the cancellation capacitor performs a charge cancellation on the capacitor to be 5detected; and controlling, by the control module, the second switch unit to 
Claims 10-11 are objected to by virtue of their dependency on objected claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622